Citation Nr: 0808214	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for a right eye disorder, as secondary to 
the veteran's service-connected diabetes mellitus, type II 
(diabetes).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1966 to November 
1968.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.     

In March 2007, the Board remanded this matter for additional 
medical inquiry.


FINDINGS OF FACT

1.	In a January 2002 rating decision, the RO service 
connected the veteran for diabetes.  

2.	The preponderance of the evidence of record indicates that 
a right eye disorder is not related to the veteran's service-
connected diabetes.    


CONCLUSION OF LAW

A right eye disorder is not related to the veteran's service-
connected diabetes.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. 
§ 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right eye 
disorder, which he claims is secondary to his service-
connected diabetes.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2002 and April 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprise his claim, and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And VA provided notification to the 
veteran prior to the initial adjudication of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of disability evaluations and 
effective dates for the award of VA benefits until April 
2007.  See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the late notice has 
been rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be further detailed below, the Board will deny the 
veteran's service connection claim here.  No disability 
rating or effective date will be assigned therefore.  As 
such, the veteran has not been prejudiced by the late notice 
on such matters.  Moreover, following full and proper notice, 
the RO readjudicated the veteran's claim in a September 2007 
supplemental statement of the case.  See Mayfield, supra.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to support 
his contentions.  And VA provided the veteran with 
compensation medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Veteran's Claim for Secondary Service 
Connection

The veteran claims that he has a right eye disorder that 
relates to his service-connected diabetes.  The RO denied the 
veteran's claim in the March 2003 rating decision on appeal.  
For the reasons set forth below, the Board agrees with that 
decision, and finds service connection unwarranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the evidence of record indicates that the 
veteran has an eye disorder.  VA compensation examination 
reports, dated in June 2004 and May 2007, note blurriness of 
vision in the veteran's eyes.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Nevertheless, the record also 
demonstrates that the veteran's blurriness of vision is 
unrelated to his diabetes.    

The only evidence addressing the issue of secondary service 
connection is found in the May 2007 VA report.  In this 
report, the examiner stated that he reviewed the claims file.  
And he stated that, after examining the veteran's eyes, he 
found no evidence of diabetic complications.  Rather, he 
stated that the veteran's "ocular concerns appear to be 
related more to tear film instability resulting in transient 
blurred vision that clears after several seconds of 
blinking."  Moreover, the examiner noted that the veteran's 
vision was excellent at 20/20 in each eye.  As these findings 
are unchallenged in the record, the Board finds secondary 
service connection unwarranted here.  38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for a right eye disorder, claimed as 
secondary to the veteran's service-connected diabetes, is 
denied.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


